           Case 1:21-cv-02070-JPB Document 15 Filed 06/14/21 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


COALITION FOR GOOD
GOVERNANCE, et al.,

Plaintiffs,
                                              Civil Action No. 21-cv-02070-JPB
v.

BRIAN KEMP, et al.,

Defendants.


     MOTION FOR PRELIMINARY INJUNCTION, FOR EXPEDITED
              BRIEFING AND FOR ORAL HEARING

      Plaintiffs move this Court to enter a preliminary injunction, to grant

expedited briefing, and to hold an oral hearing, as follows:

                              Preliminary Injunction

      Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs move

the Court to preliminarily enjoin Defendants, effectively immediately, from

enforcing the following laws:

      (A)      O.C.G.A. § 21-2-568.1 (the “Elector Observation Felony”), which

makes it a felony to “intentionally observe an elector while casting a ballot in a

manner that would allow such person to see for whom or what the elector is

voting”;



                                          1
        Case 1:21-cv-02070-JPB Document 15 Filed 06/14/21 Page 2 of 6




      (B)     O.C.G.A. § 21–2–386(a)(2)(B)(vii) (the “Gag Rule”), which prohibits

“monitors” and “observers,” under penalty of criminal misdemeanor, from

“[c]ommunicating any information that they see while monitoring the processing

and scanning of the absentee ballots” “to anyone other than an election official

who needs such information to lawfully carry out his or her official duties”;

      (C)    O.C.G.A. §§ 21-2-386(a)(2)(A) and (B)(vi) (the “Estimating Bans”),

which make it a misdemeanor for “monitors and observers” to, among other things,

tally, tabulate, estimate or attempt to tally, tabulate, or estimate the number of

absentee ballots cast or any votes on the absentee ballots cast;

      (D)    O.C.G.A. § 21-2-568.2 (2)(B) (the “Photography Ban”), which makes

it a misdemeanor to “[p]hotograph or record the face of an electronic ballot marker

while a ballot is being voted or while an elector’s votes are displayed on such

electronic market,” or to “[p]hotograph or record a voted ballot”; and

      (E)    O.C.G.A. § 21-2-381(a)(1)(A) (the “Eleven Day Rule”), which

prohibits applications for absentee ballots to be accepted “less than 11 days prior to

the date of the primary or election, or runoff of either.”

      Pursuant to Rule 65(d), Plaintiffs have filed with this Motion a proposed

order stating the reasons why it should issue, the terms specifically, the acts

restrained and required, and the persons to be bound thereby.




                                           2
        Case 1:21-cv-02070-JPB Document 15 Filed 06/14/21 Page 3 of 6




      Pursuant to Rule 7.1A of the Local Rules of the Northern District of Georgia,

and Part III (f) of this Court’s Standing Order, Plaintiffs have filed herewith a brief

citing legal authorities supporting the motion and the facts relied upon, together with

supporting declarations and exhibits. Attached to the brief are the following exhibits:

      Exhibit A: Photographs of Presidents and others voting

      Exhibit B:    Declaration of Marilyn Marks

      Exhibit C:    Declaration of Jeanne Dufort

      Exhibit D: Declaration of Bradley Friedman

      Exhibit E:    Declaration of Ryan Graham

      Exhibit F:    Declardation of Barbara Gray

      Exhibit G: Declaration of Rhonda Martin

      Exhibit H: Declaration of Aileen Nakamura

      Exhibit I:    Declaration of Priscella Smith

      Exhibit J:    Declaration of Elizabeth Throop

      Exhibit K: Declaration of Andrew Kurish

                Motion for Expedited Briefing and Oral Hearing

      Pursuant to Local Rules 7.1(D) and 65.2 of the Northern District of Georgia,

Plaintiffs move for a order directing expedited briefing, as follows:


                                          3
        Case 1:21-cv-02070-JPB Document 15 Filed 06/14/21 Page 4 of 6




      A. Defendants’ Response Brief to be due on June 21, 2021; and,

      B. Plaintiffs’ Reply Brief to be due seven days after Defendants file their

            Response Brief.

      In support of this Motion for Expedited Briefing, Plaintiffs show that, unless

its enforcement is enjoined, the Eleven Day Rule threatens to disenfranchise

absentee-by-mail voters in the upcoming July 13, 2021 runoff elections. In

addition, unless enjoined, the four Challenged Criminal Laws (the Elector

Observation Rule, the Gag Rule, the Estimating Bans, and the Photography Ban),

which are plainly unconstitutional, will continue to cause irreparable harm by

violating the rights of the Plaintiffs and other citizens, under the First Amendment

and the Due Process Clause of the Fourteenth Amendment, in every upcoming

election.

      Plaintiffs further request an oral hearing on the Motion for Preliminary

Injunction because the Motion raises important issues concerning the rights of the

Plaintiffs and other citizens under federal constitutional law.

       A Proposed Order granting the Motion for Expedited Briefing and Oral

Hearing is attached hereto.




                                          4
   Case 1:21-cv-02070-JPB Document 15 Filed 06/14/21 Page 5 of 6




 Respectfully submitted this 14th day of June, 2021.


/s/ Bruce P. Brown                      /s/ Cary Ichter
Bruce P. Brown                          Cary Ichter
Georgia Bar No. 064460                  Georgia Bar No. 382515
BRUCE P. BROWN LAW LLC                  ICHTER DAVIS LLC
1123 Zonolite Rd. NE                    3340 Peachtree Road NE
Suite 6                                 Suite 1530
Atlanta, Georgia 30306                  Atlanta, Georgia 30326
(404) 881-0700                          (404) 869-7600
bbrown@brucepbrownlaw.com               CIchter@Ichterdavis.com

/s/ Greg K. Hecht                       /s/Shea E. Roberts
Greg K. Hecht                           Shea E. Roberts
Georgia Bar No. 003860                  Georgia Bar No. 608874
HECHT WALKER, P.C.                      GIACOMA ROBERTS & DAUGHDRILL LLC
205 Corporate Center Dr.                945 East Paces Rd., Suite 2750
Suite B                                 Atlanta, Georgia 30326
Stockbridge, Georgia 30281              (404) 924-2850
(404) 348-4881                          sroberts@grdlegal.com
greg@hmhwlaw.com




                                   5
        Case 1:21-cv-02070-JPB Document 15 Filed 06/14/21 Page 6 of 6




 CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE WITH
                       LOCAL RULE 5.1


      Pursuant to N.D. Ga. L.R. 5.1(C), I certify that the foregoing was prepared

using Times New Roman 14 font. I electronically filed this using CM/ECF, thus

electronically serving all counsel of record.

      This 14th day of June, 2021.

                                        /s/ Bruce P. Brown
                                        Bruce P. Brown
                                        Georgia Bar No. 064460
                                        BRUCE P. BROWN LAW LLC
                                        1123 Zonolite Rd. NE
                                        Suite 6
                                        Atlanta, Georgia 30306
                                        (404) 881-0700
                                        bbrown@brucepbrownlaw.com




                                          6
